Title: From George Washington to William Pearce, 9 February 1794
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia Feby 9th 1794
          
          since writing you a few lines on the 3d instant, I have received your letter of the
            28th of last month, and that of the third of the present.
          If you are satisfied with Mr Butlers conduct and exertions, I shall be so. He has
            always appeared to me as a well disposed man, obliging and sober one who has seen better
            days: and must have had a good deal of practical knowledge in husbandry. If you can make
            him active, & will support his authority, I do not see why he may not be more useful
            to you than a young man, who might have a greater propensity to be running about.
          With respect to the French furse, I shall leave it altogether to you and him, to manage
            it as you shall think best; for in truth I know nothing of the nature of the Plant. In
            the disposal of the Seed, howr, (where it is ultimately to remain) you cannot go amiss. The best guide perhaps is to sow it in Soil which is most
            congenial to it—and if this could be found around the enclosures at the Mansion house, I
            should give it a preference; but in this also, do as shall appear best.
          I am of opinion the Post & rail fence which runs from the Mill up to the tumbling
            dam, & so on, is too low and unsubstantial for an outr fence, against such
            neighbours as I have in that quarter; it was for this reason I proposed a more
            substantial one; especially, as the good posts & Rails in that fence would do very
            well for the inner & cross fences. I conceive also, that the out side ditch ought to
            be widened, & deepned. In a word, to make the whole of the exterior fence so
            formidable, & the Rails so close together, as to prevent trespass even from pigs;
            without this I shall never enjoy the sole benefit of my Inclosures, nor keep the meadows
            along the mill swamp from injury.
          The out fence at the Mansion house I am sensible stands in great need of repair, and I
            shall be much pleased by your repairing it, & well; as soon as circumstances will
            permit. The idea of getting rails out of the dead, & decaying timber, I much
            approve; for the waste which has been committed on my timber & wood hitherto, has
            really been shameful. I have no doubt, if the trees which have been fallen in all parts
            of my land, & only a small part of them used, were corded for fire wood instead of
            lying to rot on the ground that they would sell for many hundreds of pounds. You will
            find it necessary, I presume, whenever you undertake the Mansion house (out) fence, to
            get the rails tolerably convenient, on acct of the Cartage. It has always been my
            intention to clear, in the same manner the ground now is, in front of the house, from
            the white gates as the road goes towards Alexandria, up to the little old field; &
            to extend the fence out to it; whenever a convenient moment should be found for the
            purpose. If there be, therefore, any stuff fit for Rails within that space, two purposes
            will be answered by using it; namely, fencing; and clearing the ground of its growth;
            but I fear there are but few trees that will answer for the first, that is for
            rails.
          If you will examine the little sketch of the lots at Union farm, which was enclosed in
            one of my former letters, you can be at no loss in laying them off—a slipe of No. 2,
            from the fence of No. 1 to the fence of No. 3, of the breadth mentioned in that sketch,
            gives you the four lots; and dividing this slipe into four equal parts gives you the
            size of each lot. The two next to field No. 1, are those which are to
            be sown with Clover on the wheat, because they have been cowpenned. The other two must
            remain to succeed, in order, as have been mentioned in former letters.
          If I do not confine myself as nearly as circumstances will permit to my rotation
            system, this year, I never shall get into it at all; for which reason, although I might
            find ground better adapted to Corn than what was intended for Buck Wheat (for a Crop) It
            is my desire that you will attend to, & pursue the course wch has been mentioned in
            my letter of the 26th of last Month; or in the Oat grd, if you shd want Seed Oats.
          Let me know every now and then how the growing Wheat & Barley looks, as a week or
            two may change the appearance of them materially.
          What, or how much is done to the new race of the Mill? and at which end did they begin?
            Is it got to its depth? and carried on a level, what has been done?
          I have no chance to get honey locust seed this year; and as it is thought improper to
            sow the french furze for the purpose of transplanting, the ground prepared by the
            Gardener for these things will be useless; But as I have got about a quart, or a little
            more of what is called White bent Seed, which is given to me as a very valuable grass, I
            wish you would prepare about a quarter of an Acre of grd for it (I would not chuse to
            have the seed in more than that) in one of the New meadows at Dogue run or Union farm,
            and sow it at the time mentioned in the enclosed letter. If no opportunity offers of
            sending it by water with the Clover Seed &ca I will send it by Post.
          Let the Gardener know that the Seeds he wrote for shall also be
            sent at the same time, with some others which will require his particular skill &
            attention. You have never informed me how much St foin and India Hemp seed he has
            saved.
          If my Cattle & Sheep receive all the attention & care that is necessary, I can
            require no more, if they should die; but it shews how essenscial it is to pick, cull,
            & sell off before it is too late, & to provide well for the rest, & this I
            hope will be the case another year; and especially in attending to the breeding of them;
            both as it respects the choice of the Males (particularly) and the seasons proper for
            their going to the females.
          In a letter which has just been received from Mrs Fanny Washington, she requests me, to
            desire you, to rent her fishing Landing at Taylers on the best terms you can obtain
            & make it a condition that the person so renting it, shall
            furnish for her own use two Barrels of Shad, and four of Herrings—and as many of the
            latter as hath usually been put up for the use of the negros under his (Taylers) care,
            of which he can inform you—It is my wish you should do this.
          Colo. Ball must have the three shoats he applies for—a boar & two sows. I was in hopes the last spell of freezing weather wd have enabled you to
            fill the Ice house. It is very desirable it should be so, as the convenience on acct of
            fresh meat &ca in the summer is inconceivably great in the Country.
          It appears by Mr Lewis’s accounts that Mr Stuart has only recd £15.12. The difference
            between that Sum and his wages, is yet due to him; unless he has received money from Mr
            Whiting of which, if the fact is so, he unquestionably knows, and will tell. Crows & McKoys wages are also due, & must be paid. If you have
            not money, nor a prospect of raising it from the midlings & Ship stuff in time for
            these purposes, let me know it, and I will send it from hence.
          I have nothing to add at present but to beg you will make my people (about the Mansion
            house) be careful of the fire, for it is no uncommon thing for them to be running from
            one house to another in cold windy nights with sparks of fire flying, & dropping as
            they go along, without paying the least attention to the consequences.
          You will remember in time that my house in Alexandria is got in order for Mrs Fanny
            Washington; as I have promised to do this by the time mentioned to you in former
              letters. If my Carpenters could be prevailed upon to go on
            with their work as they ought to do, I intended to build Daries both at Union and Dogue
            run farm; to see if the Milk at each could not be turned to some account; but the lower
            part I should build of Brick like that in the Neck, where Stuart lives. I remain Your friend &ca
          
            Go: Washington
          
          
            P.S. If upon tryal, the Clover Seed you have is found to be
              good, it would be well to sow what you have upon the first Snow that covers the ground
              after this letter reaches you. What I have here shall go by the first Vessel, for
              Alexandria; but when this may happen is impossible to say, as the Navigation of the
              Delaware is interrupted by Ice. Yrs &ca
          
          
            G.W.
          
         